Citation Nr: 0513314	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  03-37 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Service connection for a bipolar disorder.  

2.  Entitlement to service connection for depression.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan


INTRODUCTION

The veteran had active service from February 1980 to November 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating action that 
denied service connection for depression and also found that 
no new and material evidence has been submitted to reopen a 
claim for service connection for a bipolar disorder that had 
been previously denied in an unappealed rating action of 
November 1991.  For reasons to be explained below, the issue 
regarding the claim for service connection has been 
characterized as listed on the title page of this decision.  

The service medical records reviewed by the RO at the time of 
the November 1991 rating action denying service connection 
for bipolar disorder include a February 1980 report of 
examination prior to enlistment in the United States Navy 
that makes no reference to any psychiatric abnormality.  The 
service medical records indicated that beginning in May 1981 
the veteran was treated and evaluated following recurrent 
bizarre behavior, dress, and speech. A July 1981 clinical 
report showed that he had been hospitalized in Pontiac, 
Michigan in the summer of 1979 and treated for four days for 
an unspecified mental illness. 

The service medical records also showed that a medical board 
was convened in July 1981 which noted that the veteran had 
continued to behave in a bizarre fashion and had been 
fighting with other members of the crew, and generally 
causing a disturbance.  It was reported that the veteran 
reported similar emotional difficulties prior to enlistment 
and a history of pre- service hospitalization for psychiatric 
reasons was reiterated.  It was reported that the veteran had 
been taking Lithium prior to service, but had stopped taking 
his Lithium upon entry into the Navy.  The veteran was 
treated with ward milieu, psychotherapy and antipsychotic 
drugs, and it was noted that his response to the medication 
was dramatic.  

After a period of observation, evaluation and treatment, a 
conference of staff psychiatrists reviewed the available 
records and current findings and agreed that the service 
member suffered from a mental illness of psychotic 
proportions that precluded his rendering any further useful 
military service.  The primary diagnosis was bipolar 
disorder, manic, manifested by periods of elevated irritable 
mood lasting more than one week with increased activity, 
restlessness, flights of ideas, decreased need for sleep and 
distractibility.  It was determined that the precipitating 
stress was undetermined, that pre-service predisposition was 
severe and that the present condition did exist prior to 
enlistment. The veteran was discharged from service by reason 
of physical disability existing prior to entry onto active 
duty and it was found that it had not been aggravated by 
service.

The RO held in its November 1991 rating decision that the 
veteran had a psychiatric disorder, which preexisted service 
and was not aggravated by any incident therein.  It was noted 
that the veteran had been treated with medication for his 
psychiatric condition right up to service enlistment and that 
manifestations of the psychiatric condition during service 
were consistent with the pre-service nature of the condition 
and the natural progression thereof.  In addition, it was 
noted that private and post-service VA examinations did not 
demonstrate that the preexistent bipolar disorder was 
aggravated by military service.

Until recently, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness. However, during 
the course of this appeal, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 
U.S.C.A. § 1111.  Wagner v. Principi, 370 F. 3d 1089 (Fed. 
Cir. 2004), see VAOPGCPREC 3-2003 (2003); 69 Fed. Reg. 25178 
(2004).  

Pursuant to these developments, it is now clear that in order 
to rebut the presumption of soundness at service entry, there 
must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.

The changes in the interpretation of requirements for 
rebutting the presumption of soundness discussed above, 
create a new basis of entitlement to service connection.  
Accordingly, the issues of service connection for bipolar 
disorder and depression are considered on a de novo basis 
without the requirement for new and material evidence.  
Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record shows that the veteran was hospitalized in two 
private hospitals on at least three occasions for psychiatric 
problems prior to service.  Clinical documentation for only 
one such hospitalization is currently in the claims folder.  
The record also indicates considerable treatment for 
psychiatric symptoms at private hospitals subsequent to 
service, but aside from summaries of various hospitalizations 
at one such facility during the mid and late 1980s, clinical 
records reflecting this treatment are not currently of 
record.  VA is required to seek relevant and adequately 
identified private clinical records.  38 U.S.C.A. § 5103A(b) 
(West 2002). 

The record also indicates that the veteran has received 
considerable psychiatric treatment, and a number of 
hospitalizations at various VA Medical Centers in the years 
since his discharge, but most clinical records reflecting 
this treatment are also not currently of record.  As VA has 
notice of the existence of additional pertinent VA records, 
such must be retrieved and associated with the other evidence 
already on file.  38 U.S.C.A. § 5103A(b), (c) (West 2004); 
see Bell v. Derwinski, 2 Vet. App. 611(1992); see also Epps 
v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  

Also, in view of the recent changes in the legal standards 
regarding the presumption of soundness at service entrance, 
an examination with medical opinion is needed.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

In view of the above, this case is REMANDED for the following 
action:

1.  Take all necessary steps to obtain 
copies of all clinical records 
documenting the veteran reported 
treatment for psychiatric symptoms at the 
Clinton Valley Hospital in Clinton, 
Michigan; Glen Eden Hospital in Warren, 
Michigan; and at the St Joseph's Hospital 
in Mt. Clemens, Michigan.

2.  Obtain copies of all clinical records 
not already in the claims file 
documenting the veteran's treatment for 
psychiatric disability since October 
1981at the VA Medical Center in Detroit, 
Michigan, as well as at the Allen Park VA 
Medical Center; and the Battle Creek VA 
Medical Center.

3.  Then, afford the veteran a VA 
psychiatric examination to determine the 
relationship between his current 
psychiatric disability and service.  The 
claims folder must be made available to 
the examiner for review, and it should be 
stated in the examination report, or in 
an addendum, that the claims folder was 
reviewed.  

4.  The examiner should express opinions 
with rationale, as to whether any 
psychiatric disability shown in service, 
clearly and unmistakably preexisted 
service and, if so, was clearly and 
unmistakably not aggravated by service.  
If the disability shown in service did 
not clearly and unmistakably pre-exist 
service and/or was not clearly and 
unmistakably aggravated in service, the 
examiner should express an opinion with 
rationale as to whether it is related to 
a current psychiatric disability.

5.  After ensuring that the examination 
report contains the necessary opinions, 
re-adjudicate the claims.  If any benefit 
remains denied issue a supplemental 
statement of the case.  The case should 
then be returned to this Board if 
otherwise appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



